DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted September 18, 2020.  The present application is a CON of application 16/064,146 (now abandoned). Claims 1 – 15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 15 are drawn to a system and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 9, and 13 recite a searchable multi-dimensional data representation of the performance of an entire health care 5delivery system, in which the performance of every healthcare provider, including downstream providers, that are delivering services is distilled down to a clinically credible measure of actual versus expected performance at analytic points across a comprehensive set of quality outcomes and resource utilization measures wherein the performance matrix has multiple dimensions including individual health care providers, sites of service, quality outcomes and resource use measures, 10type of patients, time periods covered, geographic location of provider and patient, and the patient's payer; creating the multi-dimensional data representation to obtain performance measures of a 15selected healthcare provider; and accessing the multi-dimensional data representation to obtain performance measures of the selected healthcare provider.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by providing the performance measure of a selected healthcare provider to a user. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).



Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a health management system’, “processor”,  “a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations”, “a non-transitory machine readable storage device having instruction for execution by a processor of the machine”  , are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0012] The functions or algorithms described herein may be implemented in software in one embodiment. The software may consist of computer executable instructions stored on computer readable media or computer readable storage device such as one or more non-transitory memories or other type of hardware based storage devices, either local or networked. Further, such functions correspond to modules, which may be software, hardware, firmware or any combination thereof. Multiple functions may be performed in one or more modules as desired, and the embodiments described are merely examples. The software may be executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a computer system, such as a personal computer, server or other computer system, turning such computer system into a specifically programmed machine.
[0060] FIG. 5 is a block schematic diagram of a computer system 500 to implement methods according to example embodiments. All components need not be used in various embodiments. One example computing device in the form of a computer 500, may include a processing unit 502, memory 503, removable storage 510, and non-removable storage 512. Although the example computing device is illustrated and described as computer 500, the computing device may be in different forms in different embodiments. For example, the computing device may instead be a smartphone, a tablet, smartwatch, or other computing device including the same or similar elements as illustrated and described with regard to FIG. 5. Devices such as smartphones, tablets, and smartwatches are generally collectively referred to as mobile devices. Further, although the various data storage elements are illustrated as part of the computer 500, the storage may also or alternatively include cloud-based storage accessible via a network, such as the Internet.
[0061] Memory 503 may include volatile memory 514 and non-volatile memory 508. Computer 500 may include - or have access to a computing environment that includes - a variety of computer readable media, such as volatile memory 514 and non-volatile memory 508, removable storage 510 and non-removable storage 512. Computer storage includes random access memory (RAM), read only memory (ROM), erasable programmable read-only memory (EPROM) & electrically erasable programmable read-only memory (EEPROM), flash memory or other memory technologies, compact disc read-only memory (CD ROM), Digital Versatile Disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices capable of storing computer-readable instructions for execution to perform functions described herein.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 8, 10 – 12, and 14 – 15, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 9, and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy et al., herein after Eddy (U.S. Patent Number 8,538,773 B2) in view of Mohlenbrock et al., herein after Mohlenbrock (U.S. Publication Number 2014/0081664 A1).

Claim 1: Eddy teaches a health management system comprising: 
a processor (Figure 1; column 4, lines 54 – 60 discloses a data processing apparatus includes a processor); 
	a searchable (column 5, lines 55-64 discloses a graphical user interface with buttons, menus, drop-down lists, virtual knobs and dials, as well as text input fields) multi-dimensional data representation of the performance of an entire health care 5delivery system accessible by the processor (Figure 1; column 4, line 54 to column 6, line 57 discloses the arrangement of processor, data receiving logic, health outcome metric determination logic, health outcome metric reduction logic, quality determination logic, and scale compilation logic permit computation of a global quality score to measure how well the delivery system accomplishes its goals (performance of the entire healthcare system)), in which the performance of every healthcare provider, including downstream providers, that are delivering services is distilled down to a clinically credible measure of actual versus expected performance at analytic points across a comprehensive set of quality outcomes and resource utilization measures (Figure 1; column 6, lines 31 – 36 discloses the quality determination logic compares the actual reduction in risk to the potential reduction in risk (actual versus expected performance)); 
	a memory device coupled to the processor and having a program stored thereon for execution by the processor (Figure 8; column 19, lines 20 – 38 discloses main memory  for storing temporary variables or other intermediate information during execution of instructions by processor) to perform operations comprising: 
	creating the multi-dimensional data representation to obtain performance measures of a 15selected healthcare provider (Figure 7; column 10, lines 11 – 59 discloses the global quality score compares the actual reduction in risk to the potential reduction in risk); and 
	accessing the multi-dimensional data representation to obtain performance measures of the selected healthcare provider (Figure 7; column 10, lines 51 – 67 discloses the score adjusts for factors such as age, race, and sex, and measures how well the delivery system or community accomplishes its goals, and thereby affect the quality of care that is actually delivered to a population).  
	Eddy fails to explicitly teach the following limitations met by Mohlenbrock as cited:
	wherein the performance matrix (paragraphs 11 and 12 disclose a Medical Value Index (MVI) (performance matrix) is calculated for each healthcare provider that objectively and accurately assesses the major metrics of value for inpatient healthcare) has multiple dimensions including individual health care providers, sites of service, quality outcomes and resource use measures, 10type of patients, time periods covered, geographic location of provider and patient, and the patient's payer (paragraphs 134, 135, 137, 138, and 154 disclose data is originally sourced from hospital records, public data like MedPar, insurance companies and physician's offices; metrics include resource consumption, types of cases treated, geographic area, and health insurers’ financial data; each hospital's outcomes metrics are depicted by a single bar graph; the height of each clinical component indicates the relative contribution to the overall score and the degree to which the indicator was improved or degraded over three years or more). 
	It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Eddy to further include technologies, processes, and algorithms to quantify medical quality and cost efficiencies for the purpose of creating financial incentives for rewarding medical providers (hospitals and physicians) by objectively defined metrics of clinical quality and cost efficiency improvements that are trended over a multi-year period to determine a “Medical Value Index” as disclosed by Mohlenbrock.
	One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Eddy in this way by objectively defined, appropriate reimbursements for the hospital and physician providers who are able to create net savings by improving financial and clinical outcomes (Mohlenbrock:  paragraph 9).

	Claim 2: Eddy and Mohlenbrock teach the health management system of claim 1. Eddy teaches a system wherein the clinically credible measure comprises at 20least one of readmission rate and complication rate (column 12, lines 52 – 55 discloses calculating outcomes such as strokes, onset of diabetes, diabetes complications, etc.).  

Claim 3: Eddy and Mohlenbrock teach the health management system of claim 1. 
	Eddy fails to explicitly teach the following limitations met by Mohlenbrock as cited:
wherein the healthcare providers include at least multiple of hospitals, nursing homes, home health care agencies, specialists, and physicians (paragraphs 2, 10, and 62 disclose hospitals and physicians are evaluated as well as pharmacies and laboratories).
The motivation to combine the teachings of Eddy and Molhenbrock are discussed in the rejection of claim 1, and incorporated herein.  

Claim 254: Eddy and Mohlenbrock teach the health management system of claim 1. Eddy teaches a system wherein the types of patients include at least one of encounters for a procedure, encounters for chronic or acute disease management, disease cohorts of patients, episodes of care, and population management (column 8, line 66 to column 9, line 31 discloses baseline health outcome metric based on quality adjusted life-years for a given population and chronic untreated hypertension taken into consideration when calculating a health outcome metric).  

Claim 5: Eddy and Mohlenbrock teach the health management system of claim 1. 
	Eddy fails to explicitly teach the following limitations met by Mohlenbrock as cited:
wherein a performance dimension of the performance 30matrix is broken into a resources portion and a quality outcomes portion (paragraphs 15, 19, and 27 disclose the MVI is calculated based on improvements or degradations in quality and financial outcomes and in patient metrics of quality that constitute the MVI include resource consumption).  
The motivation to combine the teachings of Eddy and Molhenbrock are discussed in the rejection of claim 1, and incorporated herein.  

Claim 6: Eddy and Mohlenbrock teach the health management system of claim 5. 
	Eddy fails to explicitly teach the following limitations met by Mohlenbrock as cited:
wherein the resource portions includes at least one of length of stay, laboratory, pharmacy, and radiology (paragraph 61 discloses Length of Stay (LOS) for selected Diagnosis Related Groups (DRGs)), and wherein the outcomes portion includes at least one of readmissions, complications, emergency room visits, and mortality (paragraph 263 discloses MORB is a measurement of a hospital's morbidity (complications) using a monitor on length of stay).  
The motivation to combine the teachings of Eddy and Molhenbrock are discussed in the rejection of claim 1, and incorporated herein.  

Claim 9: Eddy teaches a non-transitory machine readable storage device having instructions for execution by a processor of the machine (Figure 1; Column 4, line 54 through column 5, line 12 discloses non-transitory computer readable storage medium storing one or more sequences of instructions for determining a quality of care provided by a healthcare provider to individuals in a population, the instructions are executed by processor coupled to data receiving logic, which receives patient information) to perform: 
accessing payer data for multiple providers in a health care delivery system (paragraph 34 discloses processes and algorithms that combine inpatient quality outcomes, ambulatory quality measures, and health insurer’s financial data (payer data) into actionable information); 
conforming the accessed payer data to a standard format (paragraph 12 discloses the Medical Value Index is presented into an easily interpreted format like the Dow Jones indice); 
20populating, based on the accessed payer data, a multi-dimensional data representation of the performance of an entire health care delivery system accessible by the processor (Figure 1; column 4, line 54 to column 6, line 57 discloses the arrangement of processor, data receiving logic, health outcome metric determination logic, health outcome metric reduction logic, quality determination logic, and scale compilation logic permit computation of a global quality score to measure how well the delivery system accomplishes its goals (performance of the entire healthcare system)), in which the performance of every healthcare provider, including downstream providers, that are delivering services is distilled down to a clinically credible measure of actual versus expected performance at analytic points across a comprehensive set of quality outcomes and resource utilization measures (Figure 1; column 6, lines 31 – 36 discloses the quality determination logic compares the actual reduction in risk to the potential reduction in risk (actual versus expected performance))
creating the multi-dimensional data representation to obtain performance measures of a selected healthcare provider (Figure 7; column 10, lines 11 – 59 discloses the global quality score compares the actual reduction in risk to the potential reduction in risk); and 
	30accessing the multi-dimensional data representation to obtain performance measures of the selected healthcare provider (Figure 7; column 10, lines 51 – 67 discloses the score adjusts for factors such as age, race, and sex, and measures how well the delivery system or community accomplishes its goals, and thereby affect the quality of care that is actually delivered to a population).  
	Eddy fails to explicitly teach the following limitations met by Mohlenbrock as cited:
  wherein the 25performance matrix (paragraphs 11 and 12 disclose a Medical Value Index (MVI) (performance matrix) is calculated for each healthcare provider that objectively and accurately assesses the major metrics of value for inpatient healthcare) has multiple dimensions including individual health care providers, sites of service, quality outcomes and resource use measures, type of patients, time periods covered, geographic location of provider and patient and the patient's payer (paragraphs 134, 135, 137, 138, and 154 disclose data is originally sourced from hospital records, public data like MedPar, insurance companies and physician's offices; metrics include resource consumption, types of cases treated, geographic area, and health insurers’ financial data; each hospital's outcomes metrics are depicted by a single bar graph; the height of each clinical component indicates the relative contribution to the overall score and the degree to which the indicator was improved or degraded over three years or more). 
The motivation to combine the teachings of Eddy and Molhenbrock are discussed in the rejection of claim 1, and incorporated herein.  

System claim 13 repeat the subject matter of claims 1.  As the underlying processes of claim 13 has been shown to be fully disclosed by the teachings of Eddy and Molhenbrock in the above rejection of claims 1; as such, this limitations (claim 13) is rejected for the same reasons given above for claim 1 and incorporated herein. 

Claim 14: Eddy and Mohlenbrock teach the health management system of claim 13.  Eddy teaches a system wherein the clinically credible measure comprises 
at least one of readmission rate and complication rate (column 12, lines 52-55 discloses calculating outcomes such as strokes, onset of diabetes, diabetes complications, etc.).
	Eddy fails to explicitly teach the following limitations met by Mohlenbrock as cited:
 wherein the performance matrix (paragraphs 11 and 12 disclose a Medical Value Index (MVI) (performance matrix) is calculated for each healthcare provider that objectively and accurately assesses the major metrics of value for inpatient healthcare) has multiple 20dimensions including individual health care providers, sites of service, quality outcomes and resource use measures, type of patients, time periods covered, geographic location of provider and patient and the patient's payer (paragraphs 134, 135, 137, 138, and 154 disclose data is originally sourced from hospital records, public data like MedPar, insurance companies and physician's offices; metrics include resource consumption, types of cases treated, geographic area, and health insurers’ financial data; each hospital's outcomes metrics are depicted by a single bar graph; the height of each clinical component indicates the relative contribution to the overall score and the degree to which the indicator was improved or degraded over three years or more), 
wherein the healthcare providers include at least multiple of hospitals, nursing homes, home health care agencies, specialists, and physicians (paragraphs 2, 10, and 62 disclose hospitals and physicians are evaluated as well as pharmacies and laboratories), 
wherein the types of patients include at least one 5of encounters for a procedure, encounters for chronic or acute disease management, disease cohorts of patients, episodes of care, and population management (column 8, line 66 to column 9, line 31 discloses baseline health outcome metric based on quality adjusted life-years for a given population and chronic untreated hypertension taken into consideration when calculating a health outcome metric), 
wherein a performance dimension of the performance matrix is broken into a resources portion and an outcomes portion (paragraphs 15, 19, and 27 disclose the MVI is calculated based on improvements or degradations in quality and financial outcomes and in patient metrics of quality that constitute the MVI include resource consumption), 
wherein the resource portions include at least one of length of stay, laboratory, pharmacy, and radiology (paragraph 61 discloses Length of Stay (LOS) for selected Diagnosis Related Groups (DRGs)), 
wherein the outcomes portion includes at least one of readmissions, complications, emergency room visits, and mortality (paragraph 263 discloses MORB is a measurement of a hospital's morbidity (complications) using a monitor on length of stay).  
The motivation to combine the teachings of Eddy and Molhenbrock are discussed in the rejection of claim 1, and incorporated herein.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication Number 2006/0161456 A1 (Baker et al.) discloses doctor performance evaluation toll for consumers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626